internal_revenue_service number release date index number ---------------------------------- -------------------------------- --------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no -------------- telephone number ---------------------- refer reply to cc psi b01 plr-119925-13 date date legend x ---------------------------------- ------------------------------------------------------------ a ---------------------- trust --------------------------------------------- ------------------------------------------------------------ state date date date date date year -------------- ---------------------------- ------------------------ ----------------------- --------------------- ------------------------ ------- dear ------------- this letter responds to a letter dated date submitted on x's behalf by x’s authorized representative requesting relief under sec_1362 of the internal plr-119925-13 revenue code the code facts according to the information submitted x was incorporated under the laws of state on date and elected to be an s_corporation effective date pursuant to an agreement dated date a established trust a revocable grantor_trust and transferred x stock to trust trust was a qualifying shareholder of an s_corporation pursuant to sec_1361 on date a died and trust ceased to be a grantor_trust trust continued to qualify as an eligible s_corporation shareholder under sec_1361 x represents that trust was eligible to be an esbt within the meaning of sec_1361 however the trustee of the trust did not make an election under sec_1361 to treat trust as an esbt therefore trust was not a permissible shareholder and as a result x’s s_corporation_election terminated on date x represents that the circumstances resulting in the termination of x's s_corporation_election were inadvertent and not motivated by tax_avoidance x further represents that x has filed returns consistent with x's status as an s_corporation x and its shareholders have agreed to make any adjustments the commissioner may require consistent with the treatment of x as an s_corporation law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation which does not a have more than shareholders b have as a shareholder a person other than an estate and other than a_trust described in subsection c who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1361 provides that for purposes of sec_1361 trusts that may be shareholders include an electing_small_business_trust sec_1361 provides that an electing_small_business_trust means any trust if i such trust does not have as a beneficiary any person other than an i individual ii an estate or iii an organization described in paragraph or of sec_170 or iv an organization described in sec_170 which holds a contingent_interest in such trust and is not a potential_current_beneficiary ii no interest in such plr-119925-13 trust was acquired by purchase and iii an election under this subsection applies to such trust sec_1361 provides that the term electing_small_business_trust shall not include i any qualified_subchapter_s_trust as defined in sec_1361 if an election under sec_1361 applies to any corporation the stock of which is held by such trust ii any trust exempt from tax under subtitle a and iii any charitable_remainder_annuity_trust or charitable_remainder_unitrust as defined in sec_664 sec_1361 provides that an election under sec_1361 shall be made by the trustee any such election shall apply to the taxable_year of the trust for which made and all subsequent years of such trust unless revoked with the consent of the secretary sec_1_1361-1 of the income_tax regulations provides in part that the trustee of the trust must make the esbt election by signing and filing with the service_center where the s_corporation files its income_tax return a statement that meets the requirements of paragraph m ii of this section under sec_1_1361-1 if s_corporation stock is transferred to a_trust the esbt election must be made within the 16-day-and-2-month period beginning on the day that the stock is transferred to the trust sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in the ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the ineffectiveness or termination the corporation will be treated as an s_corporation during the period specified by the secretary conclusion plr-119925-13 based on the information submitted and the representations made we conclude that x’s s election inadvertently terminated within the meaning of sec_1362 on date pursuant to the provisions of sec_1362 and contingent on the filing of the esbt election for trust x will be treated as an s_corporation from date and thereafter provided x’s s_corporation was valid and provided that the election was not otherwise terminated under sec_1362 within days from the date of this letter an election to treat trust as an esbt effective date must be made with the appropriate service_center this ruling is further contingent upon trust filing an amended_return for year within days from the date of this letter a copy of this letter should be attached to the election a copy is enclosed for that purpose except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed on whether x was or is otherwise eligible to be treated as an s_corporation or whether trust is eligible to be an esbt this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely david r haglund david r haglund branch chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
